     Case 2:21-mj-00002-MV ECF No. 4-1, PageID.50 Filed 01/19/21 Page 1 of 32




          CONTINUATION OF APPLICATION FOR A SEARCH WARRANT

1.       I, John Fortunato, a Special Agent of the Federal Bureau of Investigation (FBI),

         being duly sworn, depose and state as follows:

2.       I am a Special Agent of the Federal Bureau of Investigation (FBI) and have been

         so employed for approximately 17 years. I am currently assigned to the

         Marquette Resident Agency in Marquette County, Michigan. In my

         employment as an FBI Special Agent, I have investigated various types of

         federal criminal violations, including violent crimes, computer crimes, as well

         as national security investigations to include cases related to counterterrorism.

         My training and experience have involved, among other things, interviewing

         witnesses and confidential human sources, executing court-authorized search

         warrants, conducting surveillance, and analyzing documentary, digital, and

         physical evidence. As a federal law enforcement officer, I am authorized to

         investigate violations of federal law and to execute warrants issued under the

         authority of the United States. Through my training and experience, I am

         familiar with the actions, habits, traits, methods, and terminology utilized by

         criminal offenders. My duties include the investigation of various violations of

         federal criminal law, including matters involving violations of 18 U.S.C. §

         1752(a) (Restricted Entry), 40 U.S.C. § 5104(e)(2) (Unlawful Activities on Capitol
     Case 2:21-mj-00002-MV ECF No. 4-1, PageID.51 Filed 01/19/21 Page 2 of 32




         Grounds), and 18 U.S.C. § 1512(c)(2) (Obstruction), which are collectively

         referred to in this affidavit as the “Subject Offenses.”

3.       I make this Continuation of Application for a Search Warrant in support of a

         warrant to search the property and premises identified in Attachment A for the

         items and evidence identified in Attachment B. As set forth below, there is

         probable cause to believe a search of the property and premises identified in

         Attachment A will reveal evidence of the Subject Offenses.

4.       This continuation is based on the investigation, observations, and/or

         experience of myself, FBI Special Agent Matthew Drummond, as well as other

         law enforcement officers. I have not included each and every fact known to me

         concerning this investigation. I have set forth the facts that I believe are

         necessary to establish probable cause to believe that evidence, fruits, and

         instrumentalities of the Subject Offenses will be revealed during a search of the

         property and premises identified in Attachment A.

                      BACKGROUND OF INVESTIGATION

5.       I am currently assigned to an investigation concerning violations of 18 U.S.C.

         § 1752(a), 40 U.S.C. § 5104(e)(2), and 18 U.S.C. § 1512(c)(2), which were

         committed on January 6, 2021, at the U.S. Capitol in Washington, D.C.

6.       18 U.S.C. § 1752(a) makes it a crime to (1) knowingly enter or remain in any

         restricted building or grounds without lawful authority to do so; (2) knowingly,


                                             -2-
     Case 2:21-mj-00002-MV ECF No. 4-1, PageID.52 Filed 01/19/21 Page 3 of 32




         and with intent to impede or disrupt the orderly conduct of Government

         business or official functions, engage in disorderly or disruptive conduct in, or

         within such proximity to, any restricted building or grounds when, or so that,

         such conduct, in fact, impedes or disrupts the orderly conduct of Government

         business or official functions; (3) knowingly, and with the intent to impede or

         disrupt the orderly conduct of Government business or official functions,

         obstruct or impede ingress or egress to or from any restricted building or

         grounds; or (4) knowingly engage in any act of physical violence against any

         person or property in any restricted building or grounds; or attempts or

         conspires to do so. For purposes of Section 1752 of Title 18, a restricted building

         includes a posted, cordoned off, or otherwise restricted area of a building or

         grounds where the President or other person protected by the Secret Service is

         or will be temporarily visiting; or any building or grounds so restricted in

         conjunction with an event designated as a special event of national significance.

7.       40 U.S.C. § 5104(e)(2) makes it a crime for an individual or group of individuals

         to willfully and knowingly (A) enter or remain on the floor of either House of

         Congress or in any cloakroom or lobby adjacent to that floor, in the Rayburn

         Room of the House of Representatives, or in the Marble Room of the Senate,

         unless authorized to do so pursuant to rules adopted, or an authorization given,

         by that House; (B) enter or remain in the gallery of either House of Congress in


                                             -3-
     Case 2:21-mj-00002-MV ECF No. 4-1, PageID.53 Filed 01/19/21 Page 4 of 32




         violation of rules governing admission to the gallery adopted by that House or

         pursuant to an authorization given by that House; (C) with the intent to disrupt

         the orderly conduct of official business, enter or remain in a room in any of the

         Capitol Buildings set aside or designated for the use of— (i) either House of

         Congress or a Member, committee, officer, or employee of Congress, or either

         House of Congress; or (ii) the Library of Congress; (D) utter loud, threatening,

         or abusive language, or engage in disorderly or disruptive conduct, at any place

         in the Grounds or in any of the Capitol Buildings with the intent to impede,

         disrupt, or disturb the orderly conduct of a session of Congress or either House

         of Congress, or the orderly conduct in that building of a hearing before, or any

         deliberations of, a committee of Congress or either House of Congress; (E)

         obstruct, or impede passage through or within, the Grounds or any of the

         Capitol Buildings; (F) engage in an act of physical violence in the Grounds or

         any of the Capitol Buildings; or (G) parade, demonstrate, or picket in any of the

         Capitol Buildings.

8.       Finally, 18 U.S.C. § 1512(c)(2) makes it a crime to corruptly obstruct, influence,

         or impede any official proceeding, including a proceeding of Congress, or to

         attempt to do so.




                                             -4-
     Case 2:21-mj-00002-MV ECF No. 4-1, PageID.54 Filed 01/19/21 Page 5 of 32




                     Events at the U.S. Capitol on January 6, 2021

9.       The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

         secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S.

         Capitol include permanent and temporary security barriers and posts manned

         by U.S. Capitol Police. Only authorized people with appropriate identification

         are allowed access inside the U.S. Capitol.

10.      On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

         of the public.

11.      On January 6, 2021, a joint session of the United States Congress convened at

         the United States Capitol, which is located at First Street, SE, in Washington,

         D.C. During the joint session, elected members of the United States House of

         Representatives and the United States Senate were meeting in separate

         chambers of the United States Capitol to certify the vote count of the Electoral

         College of the 2020 Presidential Election, which had taken place on November

         3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter,

         by approximately 1:30 p.m., the House and Senate adjourned to separate

         chambers to resolve a particular objection. Vice President Mike Pence was

         present and presiding, first in the joint session, and then in the Senate chamber.

12.      As the proceedings continued in both the House and the Senate, and with Vice

         President Mike Pence present and presiding over the Senate, a large crowd

                                             -5-
  Case 2:21-mj-00002-MV ECF No. 4-1, PageID.55 Filed 01/19/21 Page 6 of 32




      gathered outside the U.S. Capitol. As noted above, temporary and permanent

      barricades were in place around the exterior of the U.S. Capitol building, and

      U.S. Capitol Police were present and attempting to keep the crowd away from

      the Capitol building and the proceedings underway inside.

13.   At approximately 2:00 p.m., certain individuals in the crowd forced their way

      through, up, and over the barricades, and officers of the U.S. Capitol Police, and

      the crowd advanced to the exterior façade of the building. The crowd was not

      lawfully authorized to enter or remain in the building and, prior to entering the

      building, no members of the crowd submitted to security screenings or

      weapons checks by U.S. Capitol Police Officers or other authorized security

      officials.

14.   At such time, the certification proceedings were still underway, and the exterior

      doors and windows of the U.S. Capitol were locked or otherwise secured.

      Members of the U.S. Capitol Police attempted to maintain order and keep the

      crowd from entering the Capitol; however, shortly after 2:00 p.m., individuals

      in the crowd forced entry into the U.S. Capitol, including by breaking windows

      and by assaulting members of the U.S. Capitol Police, as others in the crowd

      encouraged and assisted those acts. During the course of the forced entry and

      unlawful entry into the U.S. Capitol on January 6, 2021, participants in those

      offenses stole property from the U.S. Capitol, including as souvenirs, such as


                                          -6-
  Case 2:21-mj-00002-MV ECF No. 4-1, PageID.56 Filed 01/19/21 Page 7 of 32




      name plates of members of Congress, documents belonging to members of

      Congress, and similar items.

15.   Shortly thereafter, at approximately 2:20 p.m., members of the United States

      House of Representatives and United States Senate, including the President of

      the Senate, Vice President Mike Pence, were instructed to—and did—evacuate

      the chambers. Accordingly, all proceedings of the United States Congress,

      including the joint session, were effectively suspended until shortly after 8:00

      p.m. the same day. In light of the dangerous circumstances caused by the

      unlawful entry to the U.S. Capitol, including the danger posed by individuals

      who had entered the U.S. Capitol without any security screening or weapons

      check, Congressional proceedings could not resume until after every

      unauthorized occupant had left the U.S. Capitol, and the building had been

      confirmed secured. The proceedings resumed at approximately 8:00 pm after

      the building had been secured. Vice President Pence remained in the United

      States Capitol from the time he was evacuated from the Senate Chamber until

      the session resumed.

16.   During national news coverage of the aforementioned events, video footage

      which appeared to be captured on mobile devices of persons present on the




                                         -7-
  Case 2:21-mj-00002-MV ECF No. 4-1, PageID.57 Filed 01/19/21 Page 8 of 32




      scene depicted evidence of violations of local and federal law, including scores

      of individuals inside the U.S. Capitol building without authority to be there.

17.   In this context, on January 7, 2021, the Federal Bureau of Investigation received

      a tip that KARL DRESCH, a resident of Calumet, Michigan, was at the U.S.

      Capitol Building the day before and had entered said building without

      permission or authorization. The tip indicated that KARL DRESCH had posted

      information describing his own January 6, 2021, entry onto the U.S. Capitol

      Building on his Facebook account. The tipster described the Facebook account,

      which included the username “Karl Dresch,” and was available online at

      https://www.facebook.com/karl.dresch.7.

18.   I reviewed publicly available Facebook posts which were posted on the account

      (referred to here as the “FACEBOOK ACCOUNT”) with username Karl Dresch

      and page located at https://www.facebook.com/karl.dresch.7. Subsequently,

      on January 12, 2021, United States Magistrate Judge Robin Meriweather issued

      a search warrant concerning information associated with the FACEBOOK

      ACCOUNT. Facebook, Inc., responded by providing information and records

      to the FBI on January 13, 2021.

19.   I have reviewed information and records from Facebook and found that, by no

      later than December 16, 2020, DRESCH posted information to the FACEBOOK

      account which was focused on the January 6, 2021, certification, and which


                                         -8-
  Case 2:21-mj-00002-MV ECF No. 4-1, PageID.58 Filed 01/19/21 Page 9 of 32




      equated the planned events for January 6, 2021, with the historical events on

      July 4, 1776. For example, on December 16, 2020, DRESCH posted, “Stop the

      Steal”, and on December 20, 2020, DRESCH posted, “7-4-1776 = 1-6-2021”.

20.   By January 3, 2021, DRESCH posted that he was preparing to go to “DC”, and

      was “prepared for chemical attacks and what not.” He also urged others to do

      so by way of his FACEBOOK ACCOUNT, writing, “NO EXCUSES! NO

      RETREAT! NO SURRENDER! TAKE THE STREETS! TAKE BACK OUR

      COUNTRY! 1/6/2021=7/4/1776”. Between January 3, 2021, and January 6,

      2021, other posts on DRESCH’s FACEBOOK ACCOUNT reflect preparations to

      arrange travel and then travel to Washington, D.C., for that purpose.

21.   On the FACEBOOK ACCOUNT, DRESCH posted photographs, such as the

      photograph depicted in Figure 1, below, which show scenes from the U.S.

      Capitol grounds on January 6, 2021.     The photograph in Figure 1 depicts a

      group of individuals approaching the U.S. Capitol Building, which can be seen

      in the background. The background in the photograph, including the sky and

      weather conditions as well as the depictions of the crowd, are generally

      consistent with the depictions which I have seen from news accounts and other

      reliable sources of photographs and videos of the scene on January 6, 2021. The

      photograph, including the vantage point displayed in the photograph, is




                                        -9-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.59 Filed 01/19/21 Page 10 of 32




      consistent with a photograph taken by someone on the scene using a cellular

      telephone.

                                    Figure 1




22.   Facebook records show that, at about 3:13 p.m. on January 6, 2021, DRESCH

      posted the photograph in Figure 2, together with the comment “Who’s house?

      OUR HOUSE!”




                                      -10-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.60 Filed 01/19/21 Page 11 of 32




                                       Figure 2




23.   Facebook records show that, at about 3:14 p.m. on January 6, 2021, DRESCH

      posted the photograph depicted in Figure 3. This photograph was posted with

      the title, “We are in.” I shared the post displaying Figure 3 with a U.S. Capitol

      Police Officer, who confirmed that it accurately depicts the inside of the U.S.

      Capitol Building, specifically, the “Crypt,” a location under the rotunda in the

      center of the Capitol.

24.   Facebook records also include metadata for the photograph in Figure 3. The

      metadata shows that this photograph was taken at 2:26 p.m., using a Motorola

      “Moto e6” phone.




                                         -11-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.61 Filed 01/19/21 Page 12 of 32




                                       Figure 3




25.   In addition to these photographs, DRESCH also posted, or sent messages

      containing, videos of the scene inside and around the Capitol during the

      conduct under investigation. For example, DRESCH posted the video depicted

      (in still frame), in Figure 4. I provided Figure 4 to a member of the U.S. Capitol

      Police, who works in and is familiar with the U.S. Capitol Building. He verified

      that the photograph in Figure 4 is an accurate depiction of the U.S. Capitol

      Visitor’s Center, which is inside the U.S. Capitol and which was closed to the

      public on January 6, 2021.

                                       Figure 4

                                         -12-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.62 Filed 01/19/21 Page 13 of 32




26.   Facebook records do not specify the date or time that the video in Figure 4 was

      taken.   However, at 12:11 a.m. on January 7, 2021, shortly after midnight,

      DRESCH posted the video with the comment, “Okay all you conspiracy

      theorists [winking smiley face emoji] don’t worry I loves yous all just setting

      the record straight.antifa did not take the capitol.that was Patriots, I can’t

      guarantee there weren’t some shit birds in the crowd but what multi-million

      crowd can you guarantee?.don’t give them the thunder, we the people took

      back our house, the news is all bullshit.and now those traitors Know who’s

      really in charge. And I can’t say I saw any violence from our people, despite all

                                         -13-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.63 Filed 01/19/21 Page 14 of 32




      the poking of the capitol police, gassing randomly into the women and children

      being peaceful, beating old men we kept chill[.]”

27.   While inside the Capitol, DRESCH also exchanged messages with other

      Facebook users. On January 6, 2021, at about 2:43 pm on, prior to posting

      Figures 2 and 3, DRESCH exchanged messages with another Facebook user,

      referred to here as “USER TWO.” At 2:43 p.m., USER TWO wrote, “Patriots are




                                        -14-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.64 Filed 01/19/21 Page 15 of 32




      in the Capitol building now.” DRESCH responded at 2:44 p.m., writing “I am,”

      and, also sent the photograph depicted in Figure 5.

                                      Figure 5




28.   Figure 5 is cropped to ensure that it fits on the page, but the rest of the

      photograph depicts only the floor. A complete copy of the photograph was

      provided to a member of the U.S. Capitol Police, who stated that the photo

      appeared to depict inside the Capitol Visitors Center, and that it appears to




                                        -15-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.65 Filed 01/19/21 Page 16 of 32




      show the part of the Visitor’s Center that is closer to the House of

      Representatives.

29.   USER TWO wrote, at 2:48 p.m., that “Word is police are getting ready to use

      tear gas.” DRESCH responded, “Been using it. Mask up.”

30.   DRESCH also corresponded with a Facebook user referred to here as “USER

      THREE.” According to Facebook records, at 5:17 p.m., DRESCH sent USER

      THREE a “selfie” or self-portrait photograph, together with the message, “Just

      had a beer on our front porch.” Figure 6 is a copy of that “selfie” photograph,

      which shows DRESCH outside of the Capitol Building.

                                      Figure 6




                                        -16-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.66 Filed 01/19/21 Page 17 of 32




31.   A minute later, at about 5:18 p.m., DRESCH sent USER THREE the same

      photograph depicted above in Figure 3, together with the comment, “That's

      right outside the house of representative...we got in! Took a lil gas ...wtf I love

      masks now!”

32.   DRESCH provided additional context about the scene, writing to USER THREE,

      “Had the cops booking it.” He did not explain further or provide photographs

      depicting that.

33.   DRESCH also responded to other people’s comments on Facebook.                  For

      example, at about 4:46 p.m., in response to another post, DRESCH wrote, “It

      was peaceful…still got a lil gas tho…mask on for safety[.]” In response to

      another person who wrote about the individuals breaking into the Senate and

      House chambers and breaking glass and shoving officers, at around 6:09 p.m.,

      DRESCH wrote “we broke no glass no shoving I seen[.]”

34.   Later that evening, DRESCH expressed his approval of the events of the day.

      At about 8:32 p.m., commenting on a picture of a crowd at the Washington

      Monument, DRESCH posted, “Total Victory!” At 8:44 p.m., DRESCH posted,

      “I’m excited!” The next day, on January 7, 2021, at about 9:36 a.m., DRESCH

      commented on an unidentified post that “Mike Pence gave our country to the

      communist hordes, traitor scum like the rest of them, we have your back give

      the word and we will be back even stronger.” The underlying post belonged to


                                         -17-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.67 Filed 01/19/21 Page 18 of 32




      another Facebook user, and Facebook’s production of information and records

      here did not include a copy of that post or identify its user.

35.   Finally, on January 8, 2021, around 11:35 a.m., DRESCH sent another user the

      photograph depicted in Figure 7. Facebook records do not include the date or

      time the photograph was taken. However, I provided a copy of the photograph

      to a member of the U.S. Capitol Police, who stated that the photograph was

      taken in the Crypt of the U.S. Capitol, the same location as Figure 3, and that it

      showed the statute of John Caldwell Calhoun. In addition, I reviewed the

      photograph closely and compared it with the “selfie” photograph in Figure 6. I

      noticed that the person pictured in both photographs appears to be wearing the

      same distinctive clothing – a jacket or blazer-style jacket and a plaid multicolor

      shirt with some reddish coloring, over a hooded sweatshirt, and a baseball-style

      cap. The photograph for Figure 7, which depicts more of the subject’s body,

      also shows that the subject was wearing dark-colored pants or jeans, black

      gloves, and reflective sunglasses, and carrying large flags.




                                         -18-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.68 Filed 01/19/21 Page 19 of 32




                                    Figure 7




36.   On January 7, 2021, I obtained a copy of DRESCH’s Michigan Driver’s License

      picture and compared it to the profile pictures for the FACEBOOK ACCOUNT,

      as well as the “selfie” depicted in Figure 6. Figure 8, below, contains the



                                      -19-
Case 2:21-mj-00002-MV ECF No. 4-1, PageID.69 Filed 01/19/21 Page 20 of 32




     Driver’s License picture and the Facebook profile picture.        The Michigan

     Driver’s License picture is on the left side of Figure 8; the Facebook profile

     picture is on the right side of Figure 8. Based on the comparison between those

     two pictures, I believe that there is probable cause to believe that both pictures

     depict DRESCH.      I further believe, based on a comparison of those pictures

     with Figure 6 and Figure 7, as well as the other evidence described above

     (including the description of clothing), that there is probable cause to believe

     that all of these pictures depict DRESCH.

                                      Figure 8




                                        -20-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.70 Filed 01/19/21 Page 21 of 32




37.   Finally, Facebook records show that the FACEBOOK ACCOUNT is associated

      with a mobile telephone number, +1-906-231-1623.              The FACEBOOK

      ACCOUNT was frequently accessed from IP addresses that, according to

      publicly available WHOIS records, are registered to Verizon Wireless and its

      affiliates. In addition, a search of law enforcement databases, which in my

      training and experience are reliable sources of this type of information, also

      show that +1-906-231-1623 was serviced by Verizon Wireless and its affiliates.

38.   Based on all of the foregoing information, as well as my training and experience,

      I respectfully submit that there is probable cause to believe that DRESCH

      committed Subject Offenses that are under investigation, including by

      unlawfully entering in and remaining in the U.S. Capitol on January 6, 2021. In

      addition, based on the evidence above, including the video and images above,

      I submit that there is probable cause to believe that DRESCH used a Motorola

      Moto e6 cellphone to record the video and images described above, and to post,

      or publish, the video, images, and writings described above on social media

      accounts. I further submit that there is probable cause to believe that DRESCH

      uses a cellular phone with the telephone number +1-906-231-1623.             The

      telephone number +1-906-231-1623 may be associated with the Motorola

      Moto telephone, or DRESCH may have more than one telephone.




                                         -21-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.71 Filed 01/19/21 Page 22 of 32




39.   In addition, I also know that subjects can post on social media, or communicate

      using social media or e-mail, or similar internet-connected system, using

      computers or other Internet-capable devices, such as cellular telephones and

      tablets, which are typically stored at subjects’ homes.      In this affidavit, I

      collectively refer to those items generally as “Computer Devices.”

40.   I further submit that there is probable cause to believe that DRESCH possessed

      clothes and other items which he wore or carried January 6, 2021, including as

      depicted in Figures 6 and 7, and that these items constitute evidence concerning

      the Subject Offenses described in this Affidavit. These items include a jacket or

      blazer-style jacket and a plaid multicolor shirt with some reddish coloring, a

      hooded sweatshirt, a baseball-style cap, dark-colored pants or jeans, black

      gloves, reflective sunglasses, and large flags.

41.   The FBI has conducted surveillance of DRESCH’s residence, which is the

      premises located at 57629 Waterworks Street, Calumet, Michigan, as further

      described in Attachment A. On January 19, 2021, law enforcement observed

      DRESCH at the premises described in Attachment A. DRESCH appears to live

      with his wife at the premises.

42.   Shortly after observing DRESCH at the residence, on January 19, 2021, law

      enforcement arrested DRESCH outside the residence, while DRESCH was in

      the motor vehicle pictured below. The motor vehicle was a white Toyota Camry


                                         -22-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.72 Filed 01/19/21 Page 23 of 32




      with license plate DDN 301 and Vehicle Identification Number (“VIN”)

      JTDBE32K520107042:




43.   In connection with the arrest of DRESCH, law enforcement seized a cellphone

      from DRESCH. The cellphone is a black in color Motorola cellphone. The

      cellphone is currently in “airplane mode,” which means that it will not receive

      signals, and as a result the phone number associated with the cellphone has not

      been determined. In addition, the exterior of the seized cellphone does not

      identify its model, and as a result it has not been confirmed whether the seized

      cellphone is a Motorola Moto e6. The cellphone is currently in the possession

                                        -23-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.73 Filed 01/19/21 Page 24 of 32




      of the FBI at the Calumet Michigan State Police Post located at 55195 US-41,

      Calumet, MI 49913.

44.   Based on the foregoing, as well as the additional technical information below, I

      respectfully further submit that there is probable cause to search the property

      and premises described in Attachment A, for the items described in Attachment

      B, and that said items will constitute and contain evidence of the Subject

      Offenses.

                               TECHNICAL TERMS

45.   Based on my training and experience, I use the following technical terms to

      convey the following meanings:

         a. Wireless telephone:    A wireless telephone (or mobile telephone, or

            cellular telephone) is a handheld wireless device used for voice and data

            communication through radio signals. These telephones send signals

            through networks of transmitter/receivers, enabling communication

            with other wireless telephones or traditional “land line” telephones. A

            wireless telephone usually contains a “call log,” which records the

            telephone number, date, and time of calls made to and from the phone.

            In addition to enabling voice communications, wireless telephones offer

            a broad range of capabilities. These capabilities include: storing names

            and phone numbers in electronic “address books;” sending, receiving,


                                        -24-
Case 2:21-mj-00002-MV ECF No. 4-1, PageID.74 Filed 01/19/21 Page 25 of 32




           and storing text messages and e-mail; taking, sending, receiving, and

           storing still photographs and moving video; storing and playing back

           audio files; storing dates, appointments, and other information on

           personal calendars; and accessing and downloading information from

           the Internet. Wireless telephones may also include global positioning

           system (“GPS”) technology for determining the location of the device.


        b. Digital camera: A digital camera is a camera that records pictures as

           digital picture files, rather than by using photographic film. Digital

           cameras use a variety of fixed and removable storage media to store their

           recorded images. Images can usually be retrieved by connecting the

           camera to a computer or by connecting the removable storage medium

           to a separate reader. Removable storage media include various types of

           flash memory cards or miniature hard drives. Most digital cameras also

           include a screen for viewing the stored images. This storage media can

           contain any digital data, including data unrelated to photographs or

           videos.


        c. Portable media player: A portable media player (or “MP3 Player” or

           iPod) is a handheld digital storage device designed primarily to store

           and play audio, video, or photographic files. However, a portable media


                                      -25-
Case 2:21-mj-00002-MV ECF No. 4-1, PageID.75 Filed 01/19/21 Page 26 of 32




           player can also store other digital data. Some portable media players can

           use removable storage media. Removable storage media include various

           types of flash memory cards or miniature hard drives. This removable

           storage media can also store any digital data. Depending on the model,

           a portable media player may have the ability to store very large amounts

           of electronic data and may offer additional features such as a calendar,

           contact list, clock, or games.


        d. GPS: A GPS navigation device uses the Global Positioning System to

           display its current location. It often records the locations where it has

           been. Some GPS navigation devices can give a user driving or walking

           directions to another location. These devices can contain records of the

           addresses or locations involved in such navigation.         The Global

           Positioning System (generally abbreviated “GPS”) consists of 24

           NAVSTAR satellites orbiting the Earth.       Each satellite contains an

           extremely accurate clock. Each satellite repeatedly transmits by radio a

           mathematical representation of the current time, combined with a special

           sequence of numbers.         These signals are sent by radio, using

           specifications that are publicly available. A GPS antenna on Earth can

           receive those signals. When a GPS antenna receives signals from at least



                                        -26-
Case 2:21-mj-00002-MV ECF No. 4-1, PageID.76 Filed 01/19/21 Page 27 of 32




           four satellites, a computer connected to that antenna can mathematically

           calculate the antenna’s latitude, longitude, and sometimes altitude with

           a high level of precision.


        e. PDA: A personal digital assistant, or PDA, is a handheld electronic

           device used for storing data (such as names, addresses, appointments or

           notes) and utilizing computer programs. Some PDAs also function as

           wireless communication devices and are used to access the Internet and

           send and receive e-mail. PDAs usually include a memory card or other

           removable storage media for storing data and a keyboard and/or touch

           screen for entering data. Removable storage media include various types

           of flash memory cards or miniature hard drives. This removable storage

           media can store any digital data. Most PDAs run computer software,

           giving them many of the same capabilities as personal computers. For

           example, PDA users can work with word-processing documents,

           spreadsheets, and presentations.     PDAs may also include global

           positioning system (“GPS”) technology for determining the location of

           the device.


        f. Tablet: A tablet is a mobile computer, typically larger than a phone yet

           smaller than a notebook, that is primarily operated by touching the


                                        -27-
Case 2:21-mj-00002-MV ECF No. 4-1, PageID.77 Filed 01/19/21 Page 28 of 32




           screen. Tablets function as wireless communication devices and can be

           used to access the Internet through cellular networks, 802.11 “wi-fi”

           networks, or otherwise. Tablets typically contain programs called apps,

           which, like programs on a personal computer, perform different

           functions and save data associated with those functions. Apps can, for

           example, permit accessing the Web, sending and receiving e-mail, and

           participating in Internet social networks.


        g. Pager: A pager is a handheld wireless electronic device used to contact

           an individual through an alert, or a numeric or text message sent over a

           telecommunications network. Some pagers enable the user to send, as

           well as receive, text messages.


        h. IP Address: An Internet Protocol address (or simply “IP address”) is a

           unique numeric address used by computers on the Internet. An IP

           address is a series of four numbers, each in the range 0-255, separated by

           periods (e.g., 121.56.97.178). Every computer attached to the Internet

           computer must be assigned an IP address so that Internet traffic sent

           from and directed to that computer may be directed properly from its

           source to its destination. Most Internet service providers control a range

           of IP addresses. Some computers have static—that is, long-term—IP


                                       -28-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.78 Filed 01/19/21 Page 29 of 32




            addresses, while other computers have dynamic—that is, frequently

            changed—IP addresses.


         i. Internet: The Internet is a global network of computers and other

            electronic devices that communicate with each other.         Due to the

            structure of the Internet, connections between devices on the Internet

            often cross state and international borders, even when the devices

            communicating with each other are in the same state.


46.   Based on my training, experience, I know that the Target Device has capabilities

      that allow it to serve as a wireless telephone, digital camera, portable media

      player, GPS navigation device, and PDA. In my training and experience,

      examining data stored on devices of this type can uncover, among other things,

      evidence that reveals or suggests who possessed or used the device.

            ELECTRONIC STORAGE AND FORENSIC ANALYSIS

47.   Based on my knowledge, training, and experience, I know that electronic

      devices can store information for long periods of time. Similarly, things that

      have been viewed via the Internet are typically stored for some period of time




                                        -29-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.79 Filed 01/19/21 Page 30 of 32




      on the device. This information can sometimes be recovered with forensics

      tools.

48.   Forensic evidence. As further described in Attachment B, this application seeks

      permission to locate not only electronically stored information that might serve

      as direct evidence of the crimes described on the warrant, but also forensic

      evidence that establishes how a device (including the Target Device) was used,

      the purpose of its use, who used it, and when. There is probable cause to believe

      that this forensic electronic evidence might be on such a device (including the

      Target Device) because:

         j.    Data on the storage medium can provide evidence of a file that was once

               on the storage medium but has since been deleted or edited, or of a

               deleted portion of a file (such as a paragraph that has been deleted from

               a word processing file).


         k. Forensic evidence on a device can also indicate who has used or

               controlled the device. This “user attribution” evidence is analogous to

               the search for “indicia of occupancy” while executing a search warrant

               at a residence.


         l. A person with appropriate familiarity with how an electronic device

               works may, after examining this forensic evidence in its proper context,


                                          -30-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.80 Filed 01/19/21 Page 31 of 32




            be able to draw conclusions about how electronic devices were used, the

            purpose of their use, who used them, and when.


         m. The process of identifying the exact electronically stored information on

            a storage medium that is necessary to draw an accurate conclusion is a

            dynamic process. Electronic evidence is not always data that can be

            merely reviewed by a review team and passed along to investigators.

            Whether data stored on a computer is evidence may depend on other

            information stored on the computer and the application of knowledge

            about how a computer behaves.        Therefore, contextual information

            necessary to understand other evidence also falls within the scope of the

            warrant.


         n. Further, in finding evidence of how a device was used, the purpose of its

            use, who used it, and when, sometimes it is necessary to establish that a

            particular thing is not present on a storage medium.


49.   Nature of examination.   Based on the foregoing, and consistent with Rule

      41(e)(2)(B), the warrant I am applying for would permit the examination of the

      Target Device consistent with the warrant. The examination may require

      authorities to employ techniques, including but not limited to computer-

      assisted scans of the entire medium, that might expose many parts of the device


                                        -31-
 Case 2:21-mj-00002-MV ECF No. 4-1, PageID.81 Filed 01/19/21 Page 32 of 32




      to human inspection in order to determine whether it is evidence described by

      the warrant.

                                 CONCLUSION

50.   Based on the above factual information, I respectfully submit that there is

      probable cause to believe that evidence, fruits, and instrumentalities of criminal

      offenses in violation of 18 U.S.C. § 1752(a) (Restricted Entry), 40 U.S.C. §

      5104(e)(2) (Unlawful Activities on Capitol Grounds), and 18 U.S.C. § 1512(c)(2)

      (Obstruction) may be found on the property and premises identified in

      Attachment A.

51.   I, therefore, respectfully request that the attached warrant be issued authorizing

      the search and seizure of the items and evidence identified in Attachment B.




                                         -32-
